Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND Class I Shares Supplement to Prospectus dated September 1, 2008 The following replaces "Shareholder Fees" and "Fund Fees and Expenses" in "Fund Summary": Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares . Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) (expenses that are deducted from Fund and Portfolio assets) Maximum Sales Charge (Load) (as a percentage of offering price) None Management Fees 1.00% Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Other Expenses % Redemption Fee (as a percentage of exchange price or amount redeemed) 1.00% Total Annual Fund Operating Expenses 1.32% Exchange Fee (as a percentage of exchange price or amount redeemed) 1.00% Class I shares redeemed or exchanged within 90 days of the settlement of purchase. November 13, 2008 I-TMIEPS
